McGregor, j.
In this case the plaintiff alleges that defendant is indebted unto him in the sum of $2,075, and he prays for judgment against him in the same amount. It is evident that this court has no jurisdiction over the controversy ratione materise. It is therefore ordered that the case be transferred to the Supreme Court under provisions of Act No. 19 of 1912, within thirty days from the date on which the record in the case is returned to the clerk of the Eighth judicial district court, Grant parish..